DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1 – 20 are pending.  Claim 1 was amended. Claims 2 – 20 are new.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/168041, filed on 30 January 2014.

Claim Objections
Claims 3 and 13 are objected to because of the following informalities: the claims includes the elements “start time of charging ta, end time of charging tb and charge current Ic”, each of which lacks antecedent basis.  Appropriate correction is required.
Claims 3 and 8 are objected to because of the following informalities: the claim includes the element “start time of charging ta” which should be “start time of charging ta”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: the claim includes the element “calculate slopes sa and Sb” which should be “calculate slopes sa and sb”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: the claim includes the element “a discharging capacity de” which should be “a discharging capacity δe”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Claim 9 recites “The method of claim 7, wherein, when the identified usage mode is a discharging mode”.  Claim 7 is dependent on claim 3, which recites “The method of claim 2, wherein, in when identified usage mode is a charging mode”.   This requires that the mode be both charging and discharging at the same time.  The Examiner suggests that this claim be made dependent on a more appropriate parent claim, or that the limitation on usage mode be removed. 
Claim 10 is objected to because of the following informalities:  Claim 10 recites “The method of claim 7, wherein, when the identified usage mode is an idle mode”.  Claim 7 is dependent on claim 3, which recites “The method of claim 2, wherein, in the case that the identified usage mode is a charging mode”.   This requires that the mode be both charging and idle at the same time.  The Examiner suggests that this claim be made dependent on a more appropriate parent claim, or that the limitation on usage mode be removed.
Claim 19 is objected to because of the following informalities:  Claim 19 recites “The method of claim 17, wherein, when the identified usage mode is a discharging mode”.  Claim 17 is dependent on claim 13, which recites “The method of claim 12, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 11, and 20 include the element/step “identifying a usage mode of a battery and a corresponding attenuation curve of the battery according to recorded data of battery usage during a period of time, previously stored usage modes of the battery, and attenuation curves corresponding to the previously stored usage modes, wherein each attenuation curve represents a change of a charged capacity of the battery over battery usage, the usage mode being one of the previously stored usage modes”.  The interleaved definition of “usage mode” with “attenuation curve” makes it unclear how to define the two terms separately.  For example, the “attenuation curve” appears to be defined based on “recorded data of battery usage during a period of time” as well as the other elements of 
Claims 3, 6 – 10, 13, and 16 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 3 and 13 include the element/step “start time of charging ta” and the element/step “a time ta”.  It is unclear if the two definitions of ta are the same time, or different.  For the purpose of the instant examination, the Examiner interprets the second usage as “the start time of charging ta”.
Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 9 and 18 include the element/step “calculating the remaining quantity of electricity energy of the battery at the time tb, eb = ea - β * (ca / c0) * δe)”.  It is unclear is the calculation after the equality sign modifies the time tb as well as the remaining quantity of electricity energy.  For the purpose of the instant examination, the Examiner interprets this as “calculating the remaining quantity of electricity energy of the battery at the time tb using the equation eb = …”.
Claims 13 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject Claims 13, 14, and 15 include the element/step “wherein ca represents a fully charged capacity of the battery at a time ta”.  Claims 13 and 14 also include the element/step “obtaining a charged capacity cb=ca + s of the battery at a time tb”, while claim 15 includes the element/step “calculating a charged capacity cb = ca + s*H/H0 of the battery at a time tb”.  Since ca is defined as the “fully charged” capacity, it is unclear how to interpret an addition to that value as defining a “charged capacity”, which would be strictly greater than the “fully charged capacity”.  For the purpose of the instant examination, the Examiner interprets ca as a value less than the fully charged capacity of the battery, similar to the usage in claims 3 – 5.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 11, 12, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyaki, US 2014/0107956 (hereinafter 'Miyaki') in view of Iwatsu, et al., US 5525890 (hereinafter ‘Iwatsu’).

Regarding claim 1: Miyaki teaches a method of estimating a battery life ([Abstract]) comprising: 
identifying a usage mode of a battery and a corresponding attenuation curve of the battery according to recorded data of battery usage during a period of time, previously stored usage modes of the battery, and attenuation curves corresponding to the previously stored usage modes, wherein each attenuation curve represents a change of a charged capacity of the battery over battery usage, the usage mode being one of the previously stored usage modes ([Fig 1, Fig 2, Fig 3, 0058, 0061]: discloses calculating a predicted deterioration of a secondary battery when provided with anticipated conditions, temperatures, and state of charge.  Fig 1 shows a period of time starting from t=0 extending to t=X days of actual usage of the battery; which the Examiner interprets as equivalent to recorded data of battery usage.  Figs 2 and 3 illustrate a number of “degradation master curves”, drawn as associated with a particular state of charge and a particular temperature, which the Examiner interprets as equivalent to the claimed attenuation curves); and
calculating a degradation of the battery during the period of time according to the recorded data, the identified usage mode, and a slope of the corresponding attenuation curve, the degradation representing a quantity of the charged capacity of the battery that was reduced over the battery usage during the period of time ([0061, 0062, Fig 2]: 

Miyaki is silent with respect to 
billing an adjusted amount to a user of the battery, the adjusted amount being determined based at least in part on a depreciation expense of the battery, the depreciation expense being based on the degradation of the battery, the adjusted amount rationally representing a residual value of the battery for rational billing.

Iwatsu teaches a method “that enables the user to recognize the residual quantity of electrical energy, to pay reasonable power charge and to calculate the depreciation of the replaceable battery unit ([col 1, lines 42 – 45])” including
billing an adjusted amount to a user of the battery, the adjusted amount being determined based at least in part on a depreciation expense of the battery, the depreciation expense being based on the degradation of the battery, the adjusted amount rationally representing a residual value of the battery for rational billing ([col 10, lines 22 – 39; col 7, line 52 – col 8, line 9]: discloses estimating the amount of deterioration incurred by the battery, in order to estimate the amount of charge that was actually discharged from the battery in periods of normal use and in periods of abusive use, as part of determining how to bill for the use of the battery). 



Regarding claim 2: Miyaki in view of Iwatsu teaches the method of claim 1, as discussed above, wherein the data on battery usage comprises: 
 a start time and end time of battery usage (Miyaki: [0061]: estimation time period), 
initial voltage and final voltage of battery usage (Miyaki: [0110, 0111]: discloses charging a battery at a fixed initial voltage and then discharging the battery until it reaches a fixed final voltage), 
charge current (Miyaki: [0084, Fig 5]: discloses current measurement section 22 measuring charge current), 
charge level (Miyaki: [0059]: discloses a battery state as either a state of charge or a depth of discharge),
temperature (Miyaki: [0061]: temperature T), 
discharge current (Miyaki: [0084, Fig 5]: discloses current measurement section 22 measuring discharge current), 
idle time (Miyaki: [0081]: elapsed days), and 
depth of discharge representing quantity of electricity energy of the battery before idle (Miyaki: [0059]: discloses a battery state as either a state of charge or a depth of discharge).

Regarding claim 11: Miyaki teaches an apparatus comprising: 
one or more processors ([Fig 4]: MCU 11), and
memory containing executable instructions ([0158, Fig 8]: discloses the use of a CPU with a RAM and a ROM, which the Examiner notes are both capable of storing executable instructions), the executable instructions being executable by the one or more processors to perform the steps of: 
identify a usage mode of a battery and a corresponding attenuation curve of the battery according to recorded data of battery usage during a period of time, previously stored usage modes of the battery, and attenuation curves corresponding to the previously stored usage modes, wherein each attenuation curve represents a change of a charged capacity of the battery over battery usage, the usage mode being one of the previously stored usage modes ([Fig 1, Fig 2, Fig 3, 0058, 0061]: discloses calculating a predicted deterioration of a secondary battery when provided with anticipated conditions, temperatures, and state of charge. Fig 1 shows a period of time starting from t=0 extending to t=X days of actual usage of the battery; which the Examiner interprets as equivalent to recorded data of battery usage.  Figs 2 and 3 illustrate a number of “degradation master curves”, drawn as associated with a particular state of charge and a particular temperature, which the Examiner interprets as equivalent to the claimed attenuation curves);  and
	calculate a degradation of the battery during the period of time according to the recorded data, the identified usage mode, and a slope of the corresponding attenuation curve, the degradation representing a quantity of the charged capacity of 

Miyaki is silent with respect to 
bill an adjusted amount to a user of the battery, the adjusted amount being determined based at least in part on a depreciation expense of the battery, the depreciation expense being based on the degradation of the battery, the adjusted amount rationally representing a residual value of the battery for rational billing.

Iwatsu teaches a method including
bill an adjusted amount to a user of the battery, the adjusted amount being determined based at least in part on a depreciation expense of the battery, the depreciation expense being based on the degradation of the battery, the adjusted amount rationally representing a residual value of the battery for rational billing ([col 10, lines 22 – 39; col 7, line 52 – col 8, line 9]: discloses estimating the amount of deterioration incurred by the battery, in order to estimate the amount of charge that was actually discharged from the battery in periods of normal use and in periods of abusive use, as part of determining how to bill for the use of the battery). 



Regarding claim 12: Miyaki in view of Iwatsu teaches the apparatus of claim 11, as discussed above, wherein, the data on battery usage comprises: 
a start time and end time of battery usage (Miyaki: [0061]: estimation time period), 
initial voltage and final voltage of battery usage (Miyaki: [0110, 0111]: discloses charging a battery at a fixed initial voltage and then discharging the battery until it reaches a fixed final voltage), 
charge current (Miyaki: [0084, Fig 5]: discloses current measurement section 22 measuring charge current), 
charge level (Miyaki: [0059]: discloses a battery state as either a state of charge or a depth of discharge),
temperature (Miyaki: [0061]: temperature T), 
discharge current (Miyaki: [0084, Fig 5]: discloses current measurement section 22 measuring discharge current), 
idle time (Miyaki: [0081]: elapsed days), and 
depth of discharge representing quantity of electricity energy of the battery before idle (Miyaki: [0059]: discloses a battery state as either a state of charge or a depth of discharge).

Regarding claim 20: Miyaki teaches a non-transitory computer readable medium comprising instructions to control at least one processor to perform a method, the method comprising: 
identifying a usage mode of a battery and a corresponding attenuation curve of the battery according to recorded data of battery usage during a period of time, previously stored usage modes of the battery, and attenuation curves corresponding to the previously stored usage modes, wherein each attenuation curve represents a change of a charged capacity of the battery over battery usage, the usage mode being one of the previously stored usage modes ([Fig 1, Fig 2, Fig 3, 0058, 0061]: discloses calculating a predicted deterioration of a secondary battery when provided with anticipated conditions, temperatures, and state of charge.  Fig 1 shows a period of time starting from t=0 extending to t=X days of actual usage of the battery; which the Examiner interprets as equivalent to recorded data of battery usage.  Figs 2 and 3 illustrate a number of “degradation master curves”, drawn as associated with a particular state of charge and a particular temperature, which the Examiner interprets as equivalent to the claimed attenuation curves); and
calculating a degradation of the battery during the period of time according to the recorded data, the identified usage mode, and a slope of the corresponding attenuation curve, the degradation representing a quantity of the charged capacity of the battery that was reduced over the battery usage during the period of time ([0061, 0062, Fig 2]: discloses calculating an amount of deterioration under a given set of conditions using a particular degradation master curve, where the slope of the curve can be seen in the 

Miyaki is silent with respect to 
billing an adjusted amount to a user of the battery, the adjusted amount being determined based at least in part on a depreciation expense of the battery, the depreciation expense being based on the degradation of the battery, the adjusted amount rationally representing a residual value of the battery for rational billing.

Iwatsu teaches a method including
billing an adjusted amount to a user of the battery, the adjusted amount being determined based at least in part on a depreciation expense of the battery, the depreciation expense being based on the degradation of the battery, the adjusted amount rationally representing a residual value of the battery for rational billing ([col 10, lines 22 – 39; col 7, line 52 – col 8, line 9]: discloses estimating the amount of deterioration incurred by the battery, in order to estimate the amount of charge that was actually discharged from the battery in periods of normal use and in periods of abusive use, as part of determining how to bill for the use of the battery). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Miyaki in view of Iwatsu to enable calculating an operating cost associated with the usage of the battery, and bill the user appropriately in cases of correct usage or incorrect usage of the battery.


Claims 3 – 7 and 3 – 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyaki in view of Iwatsu in view of Takahashi, et al., US 2013/0030739 (hereinafter ‘Takahashi’) in view of Richter, US 2008/0016023 (hereinafter ‘Richter').

Regarding claim 3: Miyaki in view of Iwatsu teaches the method of claim 2, as discussed above.
Miyaki in view of Iwatsu is silent with respect to wherein when the identified usage mode is a charging mode, the battery degradation is calculated according to charge level L, charging capacity δe, temperature T, initial charging voltage Ua and final charging voltage Ub as follows:
calculate the charging capacity δe during the period of time according to start time of charging ta, end time of charging tb and charge current Ic of the period of time;
search the previously stored charging modes of the battery and attenuation curves corresponding to the charging modes for a set {Ma} of all charging modes matching charge level L, initial charging voltage Ua, and temperature T, and a set {Mb} of all charging modes matching charge level L, final charging voltage Ub and temperature T;
search the set {Mb} and the set {Ma} respectively for a mode mb and a mode ma such that a difference between the charging capacity of the mode mb and the charging capacity of the mode ma is equal to δe;
a and fb corresponding to the modes ma and mb, calculate slopes sa and sb of the attenuation curves fa and fb at a point c=ca respectively, wherein ca represents a charged capacity of the battery at a time ta, and sa and sb respectively represent degradation caused by charging the battery from a standard cut-off voltage to the initial charging voltage Ua and the final charging voltage Ub under the condition of the charge current I. and temperature T; and
calculate battery degradation s = sb - sa during the period of time, and obtaining a charging capacity cb =ca + s of the battery at a time tb.

Takahashi teaches a method of determining the deterioration of a secondary battery ([0055]) that includes 
calculate the charging capacity δe, during the period of time according to a start time of charging ta, an end time of charging tb and a charge current lc of the period of time ([0137]: “Q1_ini represents the positive electrode capacity (Q_H11 shown in FIG. 14) when the lithium ion secondary battery is in the initial state, and .DELTA.Q1 represents an amount of decrease in positive electrode capacity when the lithium ion secondary battery has deteriorated”);
search the previously stored charging modes of the battery and attenuation curves corresponding to the charging modes for a set {Ma} of all charging modes matching charge level L, initial charging voltage Ua, and temperature T, and a set {Mb} of all charging modes matching charge level L, final charging voltage Ub and temperature T ([0069]: “Referring to FIG. 3, ECU 100 stores reference charge and discharge characteristics (a solid line) determined experimentally in advance. These 
calculate battery degradation s = sa - sb during the period of time, and obtaining the fully charged capacity of the battery at the end time of charging tb ( [0068]: “a deterioration diagnosis unit 110 calculates a deterioration indicator DI for each battery module 15 based on a result of deterioration diagnosis for each battery module 15 based on the battery data”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Miyaki in view of Iwatsu in view of Takahashi to incorporate a determination of the total amount of charge consumed by the battery, to determine the new state of charge of the battery when calculating which degradation master curve to use.

Richter teaches a method for determining the state of charge of rechargeable batteries that includes
searching the set {Mb} and the set {Ma} respectively for a mode mb and a mode ma such that a difference between a charging capacity of the mode mb and a charging capacity of the mode ma is equal to the charging capacity δe ([0037]: an iterative process is used in which firstly a current for the instant t.sub.ij+1 is estimated, with the aid of which the new internal resistance can then be determined. According to equation (4), a new rechargeable battery voltage is then calculated and it is 
according to attenuation curves fa and fb respectively corresponding to the mode ma and the mode mb, calculating slopes sa and sb respectively of the attenuation curves fa and fb at a point c=ca, wherein ca represents a fully charged capacity of the battery at the start time of charging ta, and slope sa and slope sb respectively represent degradation of the battery caused by charging the battery from a standard cutoff voltage to the initial charging voltage Ua and the final charging voltage Ub under a condition of the charge current lc and the temperature T ([0036]: The quantity dU.sub.Bij/dt results from a value range matrix depending on flowing current, the battery temperature and the state of charge and takes account of the change in voltage for a constant discharge current.).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Miyaki in view of Iwatsu in view of Takahashi in view of Richter to enable calculating the present capacity of the battery to “improve the reliability of … estimating the state of charge of rechargeable batteries during operation [0006]”, as known in the art.

Regarding claim 4: Miyaki in view of Iwatsu teaches the method of claim 2, as discussed above.
Miyaki in view of Iwatsu is silent with respect to wherein when the identified usage mode is a discharging mode, the battery degradation is calculated according to discharge 
searching previously stored discharging modes of the battery and attenuation curves corresponding to the discharging modes for a discharging mode ma, matching discharge current la, initial discharging voltage Us and temperature T, and a discharging mode mb matching discharge current la, final discharging voltage Ub and temperature T;
according to attenuation curves fa and fb corresponding to the modes ma and mb, calculating slopes sa and sb of the attenuation curves fa and fb at a point c=ca respectively, wherein ca represents a charged capacity of the battery at a time ta, and sa and sb respectively represent degradation caused by discharging the battery from the initial discharging voltage to the initial charging voltage Ua and the final charging voltage Ub under the condition of the charge current I. and temperature T; and
calculating battery degradation s = sb - sa during the period of time, and obtaining a charged capacity cb = ca + s of the battery at a time tb.

Takahashi teaches a method of determining the deterioration of a secondary battery ([0055]) that includes 
searching previously stored discharging modes of the battery and attenuation curves corresponding to the discharging modes for a discharging mode ma, matching discharge current la, initial discharging voltage Us and temperature T, and a discharging mode mb matching discharge current la, final discharging voltage Ub and temperature T (“[0069]: Referring to FIG. 3, ECU 100 stores reference charge and discharge characteristics (a solid line) determined experimentally in advance. These reference 
calculating battery degradation s = sb - sa during the period of time, and obtaining a charged capacity cb = ca + s of the battery at a time tb ([0068]: “a deterioration diagnosis unit 110 calculates a deterioration indicator DI for each battery module 15 based on a result of deterioration diagnosis for each battery module 15 based on the battery data”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Miyaki in view of Iwatsu in view of Takahashi to incorporate a determination of the total amount of charge consumed by the battery, to determine the new state of charge of the battery when calculating which degradation master curve to use.

Richter teaches a method for determining the state of charge of rechargeable batteries that includes
according to attenuation curves fa and fb corresponding to the modes ma and mb, calculating slopes sa and sb of the attenuation curves fa and fb at a point c=ca respectively, wherein ca represents a charged capacity of the battery at a time ta, and sa and sb respectively represent degradation caused by discharging the battery from the initial discharging voltage Ua and the final discharging voltage Ub to a standard cut-off voltage under the condition of the discharge current ld and temperature T ([0036]: “The 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Miyaki in view of Iwatsu in view of Takahashi in view of Richter to enable calculating the present capacity of the battery to “improve the reliability of … estimating the state of charge of rechargeable batteries during operation [0006]”, as known in the art.

Regarding claim 5: Miyaki in view of Iwatsu teaches the method of claim 2, as discussed above.
Miyaki in view of Iwatsu is silent with respect to wherein, when the identified usage mode is idle mode, the battery degradation is calculated according to depth of discharge d and temperature T as follows:
searching stored idle modes of the battery and attenuation curves corresponding to the idle modes for a discharging mode m matching the depth of discharge d and temperature T; and
according to an attenuation curve f corresponding to the made m, calculating a slope s of the attenuation curve f at a point c = ca, wherein ca represents a charged capacity of the battery at a time ta, and s represents battery degradation during the period of time; and 
b = ca + s*H/H0 of the battery at a time tb, where H0 is the idle time used for establishing the mode m, and H is the idle time corresponding to the period of time.

Takahashi teaches a method of determining the deterioration of a secondary battery ([0055]) that includes 
searching stored idle modes of the battery and attenuation curves corresponding to the idle modes for a discharging mode m matching the depth of discharge d and temperature T ([0069, Fig 3]: “ECU 100 stores reference charge and discharge characteristics (a solid line) determined experimentally in advance. These reference charge and discharge characteristics show relation between an amount of charges in a reference state of a secondary battery (each battery module 15) and a voltage value (an open-circuit voltage)”); and
calculating a charged capacity cb = ca + s*H/H0 of the battery at a time tb, where H0 is the idle time used for establishing the mode m, and H is the idle time corresponding to the period of time ([0068]: “a deterioration diagnosis unit 110 calculates a deterioration indicator DI for each battery module 15 based on a result of deterioration diagnosis for each battery module 15 based on the battery data”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Miyaki in view of Iwatsu in view of Takahashi to incorporate a determination of the total amount of charge consumed by 

Richter teaches a method for determining the state of charge of rechargeable batteries that includes
according to an attenuation curve f corresponding to the made m, calculating a slope s of the attenuation curve f at a point c = ca, wherein ca represents a charged capacity of the battery at a time ta, and s represents battery degradation during the period of time ([0036]: “The quantity dU.sub.Bij/dt results from a value range matrix depending on flowing current, the battery temperature and the state of charge and takes account of the change in voltage for a constant discharge current”). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Miyaki in view of Iwatsu in view of Takahashi in view of Richter to enable calculating the present capacity of the battery to “improve the reliability of … estimating the state of charge of rechargeable batteries during operation [0006]”, as known in the art.

Regarding claim 6: Miyaki in view of Iwatsu in view of Takahashi in view of Richter teaches the method of claim 3, as discussed above, wherein, estimating the condition of the battery further comprises: 
calculating a rate of depreciation Dr = (ca - cb) / (c0 – ce) caused by using the battery once, where c0 is a factory capacity of the battery and ce is a scrap capacity of 

Regarding claim 7: Miyaki in view of Iwatsu in view of Takahashi in view of Richter teaches the method of claim 3, as discussed above.  
Miyaki is silent with respect to wherein, estimating the condition of the battery further comprises: 
calculating a remaining quantity of electricity energy of the battery according to the previously stored usage modes of battery and efficiencies corresponding to the usage modes, wherein the remaining quantity of electricity energy of the battery is obtained by accumulating changes of the remaining quantity of electricity energy caused by battery usage on the basis of a factory electricity energy e0 of the battery.

Iwatsu teaches a method “that enables the user to recognize the residual quantity of electrical energy, to pay reasonable power charge and to calculate the depreciation of the replaceable battery unit ([col 1, lines 42 – 45])” including
calculating a remaining quantity of electricity energy of the battery according to the previously stored usage modes of battery and efficiencies corresponding to the usage modes, wherein the remaining quantity of electricity energy of the battery is obtained by accumulating changes of the remaining quantity of electricity energy caused by battery usage on the basis of a factory electricity energy e0 of the battery ([col 4, lines 3 – 10, col 5, lines 26 – 47; Fig 5]: discloses calculating residual electrical 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Miyaki in view of Iwatsu to enable calculating an operating cost associated with the usage of the battery, and bill the user appropriately in cases of correct usage or incorrect usage of the battery.

Regarding claim 13: Miyaki in view of Iwatsu teaches the apparatus of claim 12, as discussed above.
Miyaki in view of Iwatsu is silent with respect to wherein, when the identified usage mode is a charging mode, the battery degradation is calculated according to charge level L, charging capacity δe de, temperature T, initial charging voltage Us, and final charging voltage Ub as follows: 
calculate the charging capacity δe during the period of time according to start time of charging ta, end time of charging tb and charge current Ic of the period of time;
search the previously stored charging modes of the battery and attenuation curves corresponding to the charging modes for a set {Ma} of all charging modes matching charge level L, initial charging voltage Ua, and temperature T, and a set {Mb} of all charging modes matching charge level L, final charging voltage Ub and temperature T;
b} and the set {Ma} respectively for a mode mb and a mode ma such that a difference between the charging capacity of the mode mb and the charging capacity of the mode ma is equal to δe;
according to attenuation curves fa and fb corresponding to the modes ma and mb, calculate slopes sa and sb of the attenuation curves fa and fb at a point c=ca respectively, wherein ca represents a charged capacity of the battery at a time ta, and sa and sb respectively represent degradation caused by charging the battery from a standard cut-off voltage to the initial charging voltage Ua and the final charging voltage Ub under the condition of the charge current I. and temperature T; and
calculate battery degradation s = sb - sa during the period of time, and obtaining a charging capacity cb =ca + s of the battery at a time tb

Takahashi teaches a method of determining the deterioration of a secondary battery ([0055]) that includes 
calculate the charging capacity δe, during the period of time according to a start time of charging ta, an end time of charging tb and a charge current lc of the period of time ([0137]: “Q1_ini represents the positive electrode capacity (Q_H11 shown in FIG. 14) when the lithium ion secondary battery is in the initial state, and .DELTA.Q1 represents an amount of decrease in positive electrode capacity when the lithium ion secondary battery has deteriorated”);
search the previously stored charging modes of the battery and attenuation curves corresponding to the charging modes for a set {Ma} of all charging modes matching charge level L, initial charging voltage Ua, and temperature T, and a b} of all charging modes matching charge level L, final charging voltage Ub and temperature T ([0069]: “Referring to FIG. 3, ECU 100 stores reference charge and discharge characteristics (a solid line) determined experimentally in advance. These reference charge and discharge characteristics show relation between an amount of charges in a reference state of a secondary battery (each battery module 15) and a voltage value (an open-circuit voltage)”);
calculate battery degradation s = sa - sb during the period of time, and obtaining the a charging capacity of the battery at a time tb ( [0068]: “a deterioration diagnosis unit 110 calculates a deterioration indicator DI for each battery module 15 based on a result of deterioration diagnosis for each battery module 15 based on the battery data”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Miyaki in view of Iwatsu in view of Takahashi to incorporate a determination of the total amount of charge consumed by the battery, to determine the new state of charge of the battery when calculating which degradation master curve to use.

Richter teaches a method for determining the state of charge of rechargeable batteries that includes
search the set {Mb} and the set {Ma} respectively for a mode mb and a mode ma such that a difference between a charging capacity of the mode mb and the charging capacity of the mode ma is equal to δe ([0037]: “an iterative process is used in which firstly a current for the instant t.sub.ij+1 is estimated, with the aid of which the new 
according to attenuation curves fa and fb corresponding to the mode ma and the mode mb, calculate slopes sa and sb of the attenuation curves fa and fb at a point c=ca respectively, wherein ca represents a fully charged capacity of the battery at a time charging ta, and slope sa and slope sb respectively represent degradation of the battery caused by charging the battery from a standard cutoff voltage to the initial charging voltage Ua and the final charging voltage Ub under a condition of the charge current lc and the temperature T ([0036]: “The quantity dU.sub.Bij/dt results from a value range matrix depending on flowing current, the battery temperature and the state of charge and takes account of the change in voltage for a constant discharge current.”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Miyaki in view of Iwatsu in view of Takahashi in view of Richter to enable calculating the present capacity of the battery to “improve the reliability of … estimating the state of charge of rechargeable batteries during operation [0006]”, as known in the art.

Regarding claim 14: Miyaki in view of Iwatsu teaches the apparatus of claim 12, as discussed above.
Miyaki in view of Iwatsu is silent with respect to wherein when the identified usage mode is a discharging mode, the battery degradation is calculated according to discharge 
searching previously stored discharging modes of the battery and attenuation curves corresponding to the discharging modes for a discharging mode ma, matching discharge current la, initial discharging voltage Ud and temperature T, and a discharging mode mb matching discharge current la, final discharging voltage Ub and temperature T;
according to attenuation curves fa and fb corresponding to the modes ma and mb, calculating slopes sa and sb of the attenuation curves fa and fb at a point c=ca respectively, wherein ca represents a charged capacity of the battery at a time ta, and sa and sb respectively represent degradation caused by discharging the battery from the initial discharging voltage Ua and the final discharging voltage Ub to a standard cut-off voltage under the condition of the discharge current ld and temperature T; and
calculate battery degradation s = sb - sa during the period of time, and obtaining a charged capacity cb = ca + s of the battery at a time tb.

Takahashi teaches a method of determining the deterioration of a secondary battery ([0055]) that includes 
searching previously stored discharging modes of the battery and attenuation curves corresponding to the discharging modes for a discharging mode ma, matching discharge current ld, initial discharging voltage Us and temperature T, and a discharging mode mb matching discharge current la, final discharging voltage Ub and temperature T ([0069]: “Referring to FIG. 3, ECU 100 stores reference charge and discharge characteristics (a solid line) determined experimentally in advance. These reference 
calculating battery degradation s = sb - sa during the period of time, and obtaining a charged capacity cb = ca + s of the battery at a time tb ([0068]: “a deterioration diagnosis unit 110 calculates a deterioration indicator DI for each battery module 15 based on a result of deterioration diagnosis for each battery module 15 based on the battery data”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Miyaki in view of Iwatsu in view of Takahashi to incorporate a determination of the total amount of charge consumed by the battery, to determine the new state of charge of the battery when calculating which degradation master curve to use.

Richter teaches a method for determining the state of charge of rechargeable batteries that includes
according to attenuation curves fa and fb corresponding to the modes ma and mb, calculating slopes sa and sb of the attenuation curves fa and fb at a point c=ca respectively, wherein ca represents a charged capacity of the battery at a time ta, and sa and sb respectively represent degradation caused by discharging the battery from the initial discharging voltage Ua and the final discharging voltage Ub to a standard cut-off voltage under the condition of the discharge current ld and temperature T ([0036]: “The 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Miyaki in view of Iwatsu in view of Takahashi in view of Richter to enable calculating the present capacity of the battery to “improve the reliability of … estimating the state of charge of rechargeable batteries during operation [0006]”, as known in the art.

Regarding claim 15: Miyaki in view of Iwatsu teaches the apparatus of claim 12, as discussed above.
Miyaki in view of Iwatsu is silent with respect to wherein, when the identified usage mode is an idle mode, the battery degradation is calculated according to depth of discharge d and temperature T as follows:
search previously stored idle modes of the battery and attenuation curves corresponding to the idle modes for a discharging mode m matching the depth of discharge d and temperature T, 
according to an attenuation curve f corresponding to the mode m, calculating a slope s of the attenuation curve fat a point c = ca, wherein ca represents a charged capacity of the battery at a time ta, and s represents battery degradation during the period of time; and
b = ca + s*H/H0 of the battery at a time tb, where H0 is the idle time used for establishing the mode m, and H is the idle time corresponding to the period of time.

Takahashi teaches a method of determining the deterioration of a secondary battery ([0055]) that includes 
search previously stored idle modes of the battery and attenuation curves corresponding to the idle modes for a discharging mode m matching the depth of discharge d and temperature T ([0069, Fig 3]: “ECU 100 stores reference charge and discharge characteristics (a solid line) determined experimentally in advance. These reference charge and discharge characteristics show relation between an amount of charges in a reference state of a secondary battery (each battery module 15) and a voltage value (an open-circuit voltage)”); and
calculating a charged capacity cb = ca + s*H/H0 of the battery at a time tb, where H0 is the idle time used for establishing the mode m, and H is the idle time corresponding to the period of time ([0068]: “a deterioration diagnosis unit 110 calculates a deterioration indicator DI for each battery module 15 based on a result of deterioration diagnosis for each battery module 15 based on the battery data”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Miyaki in view of Iwatsu in view of Takahashi to incorporate a determination of the total amount of charge consumed by 

Richter teaches a method for determining the state of charge of rechargeable batteries that includes
according to an attenuation curve f corresponding to the made m, calculating a slope s of the attenuation curve f at a point c = ca, wherein ca represents a charged capacity of the battery at a time ta, and s represents battery degradation during the period of time ([0036]: “The quantity dU.sub.Bij/dt results from a value range matrix depending on flowing current, the battery temperature and the state of charge and takes account of the change in voltage for a constant discharge current”). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Miyaki in view of Iwatsu in view of Takahashi in view of Richter to enable calculating the present capacity of the battery to “improve the reliability of … estimating the state of charge of rechargeable batteries during operation [0006]”, as known in the art.

Regarding claim 16: Miyaki in view of Iwatsu in view of Takahashi in view of Richter teaches the apparatus of claim 13, as discussed above, wherein, estimating the condition of the battery further comprises: 
calculate a rate of depreciation Dr = (ca - cb) / (c0 – ce) caused by using the battery once, where c0 is a factory capacity of the battery and ce is a scrap capacity of 

Regarding claim 17: Miyaki in view of Iwatsu in view of Takahashi in view of Richter teaches the apparatus of claim 13, as discussed above.
Miyaki is silent with respect to wherein, estimate the condition of the battery further comprises: 
calculate the remaining quantity of electricity energy of the battery according to the stored usage modes of battery and efficiencies corresponding to the usage modes, wherein the remaining quantity of electricity energy of the battery is obtained by accumulating changes of the remaining quantity of electricity energy caused by battery usage on the basis of a factory electricity energy e0 of the battery.

Iwatsu teaches a method “that enables the user to recognize the residual quantity of electrical energy, to pay reasonable power charge and to calculate the depreciation of the replaceable battery unit ([col 1, lines 42 – 45])” including:
calculate the remaining quantity of electricity energy of the battery according to the stored usage modes of battery and efficiencies corresponding to the usage modes, wherein the remaining quantity of electricity energy of the battery is obtained by accumulating changes of the remaining quantity of electricity energy caused by battery usage on the basis of a factory electricity energy e0 of the battery ([col 4, lines 3 – 10, col 5, lines 26 – 47; Fig 5]: discloses calculating residual electrical energy based on the 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Miyaki in view of Iwatsu to enable calculating an operating cost associated with the usage of the battery, and bill the user appropriately in cases of correct usage or incorrect usage of the battery.

Claims 8 – 10 and 18 – 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyaki in view of Iwatsu in view of Takahashi in view of Richter in view of Murakami, US 2005/0017725 (hereinafter ‘Murakami ').

Regarding claim 8: Miyaki in view of Iwatsu in view of Takahashi in view of Richter teaches the method of claim 7, as discussed above.
Miyaki in view of Iwatsu is silent with respect to wherein, when the identified usage mode is a charging mode, the remaining quantity of electricity energy is calculated as follows:
calculating the charging capacity δe during the period of time according to start time of charging ta, end time of charging tb and charge current Ic of the period of time;
searching the previously stored usage modes of battery and efficiencies corresponding to the usage modes for the charging mode and a corresponding charging 
calculating the remaining quantity of electricity energy eb = ea + α * ca / c0 * δe of the battery at the time tb, where c0 is a factory capacity of the battery and ea is the remaining quantity of electricity energy of the battery at a time ta.

Takahashi teaches a method of determining the deterioration of a secondary battery ([0055]) that includes 
calculating the charging capacity δe during the period of time according to start time of charging ta, end time of charging tb and charge current Ic of the period of time ([0137]: “Q1_ini represents the positive electrode capacity (Q_H11 shown in FIG. 14) when the lithium ion secondary battery is in the initial state, and .DELTA.Q1 represents an amount of decrease in positive electrode capacity when the lithium ion secondary battery has deteriorated”);
calculating the remaining quantity of electricity energy eb = ea + α * ca / c0 * δe of the battery at the time tb, where c0 is a factory capacity of the battery and ea is the remaining quantity of electricity energy of the battery at a time ta ([0068]: “a deterioration diagnosis unit 110 calculates a deterioration indicator DI for each battery module 15 based on a result of deterioration diagnosis for each battery module 15 based on the battery data”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Miyaki in view of Iwatsu in view of 

Murakami teaches 
searching the previously stored usage modes of battery and efficiencies corresponding to the usage modes for the charging mode and a corresponding charging efficiency α according to the data on battery usage recorded during the period of time ([0093]: “In the charging efficiency calculation section 110, the charging efficiency .eta. is calculated from previously stored characteristic curves of the charging efficiency .eta. with respect to the SOC estimated value with a temperature being a parameter, based on temperature data T(n), which is measured in the temperature measuring section 104”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Miyaki in view of Iwatsu in view of Takahashi in view of Richter in view of Murakami in order to “improve the reliability of … estimating the state of charge of rechargeable batteries during operation [0006]”.

Regarding claim 9: Miyaki in view of Iwatsu in view of Takahashi in view of Richter teaches the method of claim 7, as discussed above.

calculating a discharging capacity δe during the period of time according to start time of discharging ta, end time of discharging tb and discharge current Id of the period of time;
searching the stored usage modes of battery and efficiencies corresponding to the usage modes for the discharging mode and a corresponding discharging efficiency β according to the data on battery usage recorded during the period of time; and
calculating the remaining quantity of electricity energy of the battery at the time tb using the equation eb = ea - β * (ca / c0) * δe), where c0 is a factory capacity of the battery and ea is the remaining quantity of electricity energy of the battery at a time ta.

Takahashi teaches a method of determining the deterioration of a secondary battery ([0055]) that includes 
calculating a discharging capacity δe during the period of time according to start time of discharging ta, end time of discharging tb and discharge current Id of the period of time ([0137]: “Q1_ini represents the positive electrode capacity (Q_H11 shown in FIG. 14) when the lithium ion secondary battery is in the initial state, and .DELTA.Q1 represents an amount of decrease in positive electrode capacity when the lithium ion secondary battery has deteriorated”); and; and
calculating the remaining quantity of electricity energy of the battery at the time tb using the equation eb = ea - β * (ca / c0) * δe), where c0 is a factory capacity of the battery a is the remaining quantity of electricity energy of the battery at a time ta. ([0068]: a deterioration diagnosis unit 110 calculates a deterioration indicator DI for each battery module 15 based on a result of deterioration diagnosis for each battery module 15 based on the battery data).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Miyaki in view of Iwatsu in view of Takahashi to incorporate a determination of the total amount of charge provided by the battery, to determine the new state of charge of the battery when calculating which degradation master curve to use.

Murakami teaches a method that includes 
searching the stored usage modes of battery and efficiencies corresponding to the usage modes for the discharging mode and a corresponding discharging efficiency β according to the data on battery usage recorded during the period of time ([0093]: “In the charging efficiency calculation section 110, the charging efficiency .eta. is calculated from previously stored characteristic curves of the charging efficiency .eta. with respect to the SOC estimated value with a temperature being a parameter, based on temperature data T(n), which is measured in the temperature measuring section 104”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Miyaki in view of Iwatsu in view of 

Regarding claim 10: Miyaki in view of Iwatsu in view of Takahashi in view of Richter teaches the method of claim 7, as discussed above.
Miyaki in view of Iwatsu is silent with respect to wherein when the identified usage mode is idle mode, the remaining quantity of electricity energy of the battery is calculated as follows:
searching the stored usage modes of battery and efficiencies corresponding to the usage modes for the idle mode and a corresponding self- discharging efficiency γ according to the data on battery usage recorded during the period of time; and
calculating the remaining quantity of electricity energy of the battery at the time tb as eb = ea * (1 - γ * (ca / c0) * H / Hγ), where c0 is a factory capacity of the battery, ea is the remaining quantity of electricity energy of the battery at a time ta, Hγ is the idle time corresponding to a self- discharging efficiency γ while establishing an efficiency table, and H is the idle time corresponding to the period of time. 

Takahashi teaches a method of determining the deterioration of a secondary battery ([0055]) that includes 
calculating the remaining quantity of electricity energy of the battery at the time tb as eb = ea * (1 - γ * (ca / c0) * H / Hγ), where c0 is a factory capacity of the battery, ea is the remaining quantity of electricity energy of the battery at a time ta, Hγ is the idle time corresponding to a self- discharging efficiency γ while establishing an efficiency table, 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Miyaki in view of Iwatsu in view of Takahashi to incorporate a determination of the total amount of charge lost by the battery during the idle time, if that were of interest.

Murakami teaches a method that includes 
searching the plurality of stored usage modes of battery and efficiencies corresponding to the plurality of stored usage modes of the battery for the idle mode and a self-discharging efficiency γ corresponding to the idle mode according to the set of data ([0093]: “In the charging efficiency calculation section 110, the charging efficiency .eta. is calculated from previously stored characteristic curves of the charging efficiency .eta. with respect to the SOC estimated value with a temperature being a parameter, based on temperature data T(n), which is measured in the temperature measuring section 104”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Miyaki in view of Iwatsu in view of 

Regarding claim 18: Miyaki in view of Iwatsu in view of Takahashi in view of Richter teaches the apparatus of claim 17, as discussed above.
Miyaki in view of Iwatsu is silent with respect to wherein, when the identified usage mode is charging mode, the remaining quantity of electricity energy is calculated as follows:
calculating the charging capacity δe during the period of time according to start time of charging ta, end time of charging tb and charge current Ic of the period of time; 
searching the stored usage modes of battery and efficiencies corresponding to the usage modes for the charging mode and a corresponding charging efficiency α according to the data on battery usage recorded during the period of time; and
calculating the remaining quantity of electricity energy of the battery at the time tb using the eb = ea + α * ca / c0 * δe, where c0 is a factory capacity of the battery and ea is the remaining quantity of electricity energy of the battery at the time ta.

Takahashi teaches a method of determining the deterioration of a secondary battery ([0055]) that includes 
calculating the charging capacity δe during the period of time according to start time of charging ta, end time of charging tb and charge current Ic of the period of time ([0137]: “Q1_ini represents the positive electrode capacity (Q_H11 shown in FIG. 14) when the lithium ion secondary battery is in the initial state, and .DELTA.Q1 represents 
calculating the remaining quantity of electricity energy eb = ea + α * ca / c0 * δe of the battery at the time tb, where c0 is a factory capacity of the battery and ea is the remaining quantity of electricity energy of the battery at a time ta ([0068]: “a deterioration diagnosis unit 110 calculates a deterioration indicator DI for each battery module 15 based on a result of deterioration diagnosis for each battery module 15 based on the battery data”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Miyaki in view of Iwatsu in view of Takahashi to incorporate a determination of the total amount of charge consumed by the battery, to determine the new state of charge of the battery when calculating which degradation master curve to use.

Murakami teaches 
searching the previously stored usage modes of battery and efficiencies corresponding to the usage modes for the charging mode and a corresponding charging efficiency α according to the data on battery usage recorded during the period of time ([0093]: “In the charging efficiency calculation section 110, the charging efficiency .eta. is calculated from previously stored characteristic curves of the charging efficiency .eta. with respect to the SOC estimated value with a temperature being a parameter, based 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Miyaki in view of Iwatsu in view of Takahashi in view of Richter in view of Murakami in order to “improve the reliability of … estimating the state of charge of rechargeable batteries during operation [0006]”.

Regarding claim 19: Miyaki in view of Iwatsu in view of Takahashi in view of Richter teaches the apparatus of claim 17, as discussed above.
Miyaki in view of Iwatsu is silent with respect to wherein, when the identified usage mode is discharging mode, the remaining quantity of electricity energy is calculated as follows:
calculating a discharging capacity δe during the period of time according to start time of discharging ta, end time of discharging tb and discharge current Id of the period of time;
searching the stored usage modes of battery and efficiencies corresponding to the usage modes for the discharging mode and a corresponding discharging efficiency β according to the data on battery usage recorded during the period of time; and
calculating the remaining quantity of electricity energy of the battery at the time tb using the equation eb = ea - β * (ca / c0) * δe), where c0 is a factory capacity of the battery and ea is the remaining quantity of electricity energy of the battery at a time ta.


calculating a discharging capacity δe during the period of time according to start time of discharging ta, end time of discharging tb and discharge current Id of the period of time ([0137]: “Q1_ini represents the positive electrode capacity (Q_H11 shown in FIG. 14) when the lithium ion secondary battery is in the initial state, and .DELTA.Q1 represents an amount of decrease in positive electrode capacity when the lithium ion secondary battery has deteriorated”); and; and
calculating the remaining quantity of electricity energy of the battery at the time tb using the equation eb = ea - β * (ca / c0) * δe), where c0 is a factory capacity of the battery and ea is the remaining quantity of electricity energy of the battery at a time ta. ([0068]: a deterioration diagnosis unit 110 calculates a deterioration indicator DI for each battery module 15 based on a result of deterioration diagnosis for each battery module 15 based on the battery data).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Miyaki in view of Iwatsu in view of Takahashi to incorporate a determination of the total amount of charge provided by the battery, to determine the new state of charge of the battery when calculating which degradation master curve to use.

Murakami teaches a method that includes 


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Miyaki in view of Iwatsu in view of Takahashi in view of Richter in view of Murakami in order to “improve the reliability of … estimating the state of charge of rechargeable batteries during operation ([0006])”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brent A. Fairbanks/Primary Examiner, Art Unit 2862